Citation Nr: 1812627	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1959 to September 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified at the RO before a Decision Review Officer (DRO) in May 2011.  A copy of the DRO hearing transcript has been associated with the record.

In September 2011, the Veteran appointed Veterans of Foreign Wars of the United States (VFW) as his representative, which effectively revoked the prior representation by the Virginia Department of Veterans Services. 

This appeal was remanded by the Board in September 2017.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran injured his back during service, manifested symptoms of a recurrent low back pain during service, and has had continuous low back symptoms since service resulting in a current low back disability.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304.

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In short, the effect of 38 U.S.C. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

Arthritis (degenerative joint disease) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for a Low Back Disability - Analysis

The Veteran asserts that he has a current low back disability that manifested during service, the symptoms of which have been continuous since service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with numerous low back disabilities, including lumbar degenerative joint disease (DJD), lumbar degenerative disc disease (DDD), thoracolumbar dextroscoliosis.  See May 2011 VA MRI report and May 2017 VA CT scan report.

A few months after service entrance, the Veteran reported having had intermittent low back pain for a number of years.  See December 1959 service treatment note.  However, no low back disability was "noted" on the Veteran's entrance examination report.  Thus, he is presumed to have been sound upon entrance to active service.  In addition, there is no clear and unmistakable evidence that any low back disability or symptomatology existed prior to the Veteran's entrance to service.  
Next, the Board finds that the Veteran had a back injury in service.  A November 1959 service treatment record indicated that the Veteran fell from a tent, striking a tree stump.  The tree trunk struck the right posterior thoracic area.  

Turning to the issue of etiology, a November 1959 hospital report reiterated that the Veteran fell from the top of a tent while dismantling it and a tree stump struck the right posterior thoracic area.  Physical examination upon admission revealed tenderness to palpation over the right posterior thoracic region.  The Veteran had moderate limitation of back motion in all directions.  Initial x-rays of the thoracic and back region were read as negative for fracture.  However, subsequent x-rays revealed a periosteal reaction around the fifth and sixth ribs on the right, indicating that the ribs were fractured.  The Veteran was hospitalized for 34 days and diagnosed with simple fracture of the fifth and sixth right ribs, improved, and a contusion of the right posterior thorax, improved.  He was noted to be relatively asymptomatic on discharge and was discharged to full duty.

A November 1959 thoracic spine x-ray report indicated that there was no evidence of bony or joint abnormality.

A December 1959 service treatment record indicates that the Veteran complained of pain in the lower thoracic area.  Range of motion of the trunk was normal and no spasms were noted.  He was treated with hot packs and exercise.  Two days later, pain in the low back was noted to have been relieved.  

A February 1960 service treatment record indicates that the Veteran had low back pain.  The treating physician noted that the Veteran was hospitalized two months earlier with a back injury that was diagnosed as only a muscle injury.  On examination, tenderness of the left lumbar area was noted.  The impression was a back strain and physical therapy was instructed.

No low back pain or injury was noted on the Veteran's July 1961 separation examination report.

A post-service December 1969 private treatment note indicates that the Veteran reported having back pain that had been present for the past three to four weeks.  He felt something "pop" when he lifted something.  He had pain in the lower back, shooting into his hip. The diagnosis was "possible disc left."  

A May 1972 private treatment note indicates that the Veteran reported having a backache and pain of the left side; this was described as a disc symptom.

A December 1973 private treatment note indicates that the Veteran complained of pain in the low back and left leg of three years duration.  The Veteran reported that he was injured in the Army about seven or eight years prior when he fell on his back.  He stated that he was hospitalized for 30 days and got over this and had no difficulty.  His current low back pain was not attributed to any specific post-service injury.

A March 1974 private treatment note indicates that the Veteran had been diagnosed with acute lumbosacral strain.  

A June 1984 private treatment note indicated that the Veteran had been diagnosed with a moderately bulging L-4 disc and marked narrowing of the canal from hypertrophied facet (arthritis) and lamina L-4 level, left. 

A December 1984 private orthopedic treatment note indicates that the Veteran had decompression surgery of the left lumbar spine in 1973, at the fourth and fifth levels in 1974 and at the L4-5 levels in 1984.  

A March 1985 X-ray report indicates that routine views of the spine and sacroiliac areas did not reveal any significant pathology in the osseous structures, disc spaces, or joints.

An April 1985 CT report indicates that the Veteran had degenerative changes on the left side of the lumbar spine at the level of L-5, S-1.

The Veteran was afforded a VA compensation examination in December 1985.  He reported that he had been employed on a dairy farm until May 1984 when his "back went out" while using a weed-eater.  He reported an injury in 1960, during service, when he was on top of a large tent putting on camouflage when it "collapsed."  The Veteran stated that he fell down and his back hit a tree stump.  He stated that he was hospitalized for 30 days, went on leave for 30 days, and returned to service.  He stated that he returned to the hospital two months later and continued to have low back pain.  The x-ray report indicated that the Veteran had mild osteoarthritis of the lumbar spine that was described as not excessive for a patient of the Veteran's age.

The Veteran was afforded an additional VA examination in March 2010 to determine the nature and etiology of his back disability.  The March 2010 VA examiner opined that the Veteran's low back disability is not caused by or a result of his military service.  The examiner noted that he Veteran had a lumbar spine x-ray during service that did not reveal any abnormalities to the bones of the spine.  The examiner also noted that he had a re-enlistment physical in December 1961 and back condition was not an issue preventing military service.  He stated that the documented degenerative changes to L5-S1 in 1973 and 1974 were not present during his in-service evaluation for back pain.  Therefore, the examiner concluded that the Veteran's back disability did not occur during service.  However, the March 2010 VA opinion is inadequate, as the VA examiner's opinion was based solely on the lack of medical documentation during service and does not consider the Veteran's competent lay statements regarding chronic pain ever since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  As the opinion is inadequate, it has no probative value.

The Veteran was afforded an additional VA examination in October 2017.  The VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  The VA examiner stated that the Veteran's back condition is degenerative, the result of chronic wear and tear, a genetic predisposition, and the loss of fluid in the disc spaces.  The VA examiner stated that a review of the record found that although the Veteran's back was injured during service, a contusion was the totality of that injury.  Furthermore, the VA examiner stated that back pain was well documented as a condition that was symptomatic prior to entering service.  The VA examiner stated that the Veteran's back was fully healed and asymptomatic upon discharge from service and the Veteran had his first issues with his back in 1969, eight years after service, when he was treated for a one month history of acute back pain with radiation to the left leg.  Therefore, the VA examiner concluded that the Veteran's back issues, by documentation, began eight years after service.  The Board finds that this opinion is inadequate, as it does not address the Veteran's competent lay reports of continuous back pain since service and it improperly assumes that the Veteran's back/spine was not in sound condition upon entrance to service.  As explained above, the Veteran is presumed to have been sound upon entrance to service.  Therefore, the opinion is inadequate and has minimal probative value.  See Dalton, 21 Vet. App. at 23; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

Based on a review of the evidence, both lay and medical, the Board finds that the weight of the evidence of record.  The Veteran, as a layperson, is competent to report that his low back pain began during service and has been continuous since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements.  For more than 30 years, the Veteran has consistently reported that his low back pain began with, and has been continuous since, his injury during service.  In addition, the Board notes that there is objective medical evidence of post-service treatment for back pain in 1969 and of arthritis as early as 1974.  For these reasons, the Board finds that the weight of the competent and probative evidence supports a finding that the Veteran's current low back disability, to include arthritis, began during service and has been continuous since service.  Accordingly, service connection for a low back disability is granted.  Because the Board is granting the Veteran's claim for service connection for arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

The Board notes further that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis from the symptomatology of the DDD or any other back disability.  As such, the Board has attributed all identified back disability symptomatology and impairment to the now service-connected arthritis, and the RO should consider all of the Veteran's lumbar spine symptomatology and impairment when assigning an initial disability rating.  

For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine, or any other back disability.

ORDER

Service connection for a low back disability, to include arthritis of the lumbar spine, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


